MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2018 ME 99 
Docket:	   Ken-17-484	
Argued:	   May	16,	2018	
Decided:	  July	17,	2018	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                CHAUNCEY	W.	CLARK	
                                        	
                                       v.	
                                        	
                                   BENTON,	LLC	
	
	
MEAD,	J.	

      [¶1]		Benton,	LLC,	appeals	from	the	Superior	Court’s	(Kennebec	County,	

Stokes,	 J.)	 order	 denying	 its	 motion	 for	 summary	 judgment	 and	 rejecting	 its	

claim	 that	 section	 104	 of	 the	 Maine	 Workers’	 Compensation	 Act	 of	 1992	

(the	Act),	39-A	M.R.S.	§	104	(2017),	provides	it	with	immunity	from	Chauncey	

W.	 Clark’s	 negligence	 suit	 for	 injuries	 sustained	 on	 its	 property	 in	 Benton,	

Maine.	 	 Benton,	 LLC,	 argues	 that	 once	 Hammond	 Lumber	 Company,	 Clark’s	

actual	employer,	secured	workers’	compensation	for	Clark’s	injuries	 and	lost	

wages,	 section	 104	 of	 the	 Act	 immunized	 Hammond	 Lumber	 Company	 and	

Benton,	 LLC,	 from	 Clark’s	 negligence	 action	 because	 these	 entities	 are	

functionally	one	and	the	same.		Benton,	LLC,	reasons	that	an	extension	of	our	

dual	persona	doctrine	regarding	the	scope	of	the	Act’s	immunity	and	exclusivity	
2	

provisions	provides	it	with	immunity	from	Clark’s	suit	as	a	matter	of	law.		We	

disagree	and	affirm	the	judgment.	

                                      I.		BACKGROUND	

         [¶2]		“The	following	facts,	viewed	in	the	light	most	favorable	to	[Clark],	

are	drawn	from	the	statements	of	material	facts	and,	except	where	otherwise	

indicated,	 are	 undisputed.”	 	 Deschenes	 v.	 City	 of	 Sanford,	 2016 ME 56,	 ¶	3,	

137 A.3d 198.	

         [¶3]		In	2012,	Donald	Hammond	created	and	became	the	sole	member	of	

Benton,	 LLC,	 a	 Maine	 limited	 liability	 company.	 	 At	 that	 time,	 he	 was	 the	

president	of	Hammond	Lumber	Company,	a	Maine	corporation;	he	is	currently	

that	 company’s	 vice	 president.	 	 Benton,	 LLC,	 was	 formed,	 according	 to	 its	

annual	reports,	for	the	purpose	of	“owning	and	operating	real	estate.”		Michael	

Hammond,	the	current	president	of	Hammond	Lumber	Company,	states	in	an	

affidavit	that	Benton,	LLC,	was	formed	by	his	company	as	one	of	the	so-called	

“Hammond	Lumber	LLCs,”	with	a	purpose	“to	purchase	at	auction,	using	funds	


provided	by	Donald	Hammond,	and	own	the	assets	of	a	company	that	had	gone	

out	of	business	called	Benton	Hardwood	Lumber.”1	



     		In	his	responsive	submissions,	Clark	rejects	the	notion	that	Hammond	Lumber	Company	formed	
     1

Benton,	LLC,	relying	on	organizational	documents	that	list	Donald	Hammond	as	the	sole	member	of	
Benton,	LLC.	
                                                                                    3	

      [¶4]		Hammond	Lumber	Company	does	not	own	the	real	estate	on	which	

its	stores	that	were	acquired	after	1989	are	located.		Each	of	those	parcels	“is	

owned	 by	 a	 distinct	 limited	 liability	 company”	 (a	 Hammond	 Lumber	 LLC).		

Hammond	Lumber	Company	directs	all	of	the	operations	of	the	LLCs,	and	one	

of	the	Hammond	shareholders	owns	each	LLC.		The	LLCs,	including	Benton,	LLC,	

have	no	independent	business	or	employees.	

      [¶5]		In	2009,	Hammond	Lumber	Company	hired	Clark	as	a	yard	worker.		

On	 February	 12,	 2015,	 Clark	 and	 his	 manager	 from	 the	 Hammond	 Lumber	

Company	store	in	Fairfield	visited	the	property	owned	by	Benton,	LLC,	which	

contains	 buildings	 that	 Hammond	 Lumber	 Company	 maintained.	 	 Clark’s	

manager	 identified	 the	 rooftops	 of	 the	 buildings	 from	 which	 Clark	 was	 to	

remove	 snow.	 	 The	 following	 day,	 Clark	 returned	 with	 a	 number	 of	 his	

coworkers	 and,	 while	 clearing	 snow,	 fell	 through	 a	 skylight	 on	 one	 of	 the	

buildings	 and	 sustained	 significant	 injuries.	 	 Clark	 filed	 a	 worker’s	

compensation	claim,	and	Hammond	 Lumber	Company,	through	its	insurance	

carrier,	paid	the	claim	in	accordance	with	the	Workers’	Compensation	Act.	

      [¶6]		On	 May	 8,	2017,	Clark	filed	 a	complaint	alleging	three	 negligence	

claims	against	Benton,	LLC,	for	its	failure	to	(1)	properly	maintain	the	property;	

(2)	provide	 premises	 reasonably	 safe	 for	 his	 work;	 and	 (3)	 warn	 him	 of	
4	

dangerous	 conditions	 that	 Benton,	 LLC,	 knew	 or	 should	 have	 known	 existed.		

After	 it	 filed	 its	 answer,	 Benton,	 LLC,	 moved	 for	 summary	 judgment	 on	 all	

counts,	 asserting	 that,	 once	 Hammond	 Lumber	 Company	 secured	

compensation	 for	 Clark’s	 injuries	 and	 lost	 wages,	 it	 was	 immune	 from	 the	

negligence	suit.	

        [¶7]		Clark	argued	that	summary	judgment	proceedings	were	premature	

pursuant	 to	 M.R.	 Civ.	 P.	 56(f),	 because	 Clark	 had	 conducted	 no	 substantive	

discovery	to	test	the	truth	of	the	assertions	of	material	facts	by	Benton,	LLC.		On	

August	15,	2017,	Clark	moved	to	amend	his	complaint	by	adding	six	negligence	

claims	 against	 Donald	 Hammond	 personally,	 as	 sole	 owner	 and	 member	 of	

Benton,	LLC.		On	October	10,	2017,	the	court	denied	the	motion	for	summary	

judgment,	 which	 rendered	 moot	 Clark’s	 pending	 Rule	 56(f)	 motion,	 and	 also	

denied	Clark’s	motion	to	amend	his	complaint.		Benton,	LLC,	filed	this	timely	

appeal.2		M.R.	App.	P.	2B(c).	




     2	 	 The	 parties	do	 not	 question	 whether	 this	appeal	is	 justiciable,	 despite	the	 fact	 that	an	 order	

denying	 a	 summary	 judgment	 motion	 is	 ordinarily	 deemed	 interlocutory	 and	 not	 immediately	
reviewable	 absent	 an	 applicable	 exception	 to	 the	 final	 judgment	 rule.	 	 Marcoux	 v.	 Parker	
Hannifin/Nichols	 Portland	 Div.,	 2005 ME 107,	 ¶	 14,	 881 A.2d 1138.	 	 If	 Benton,	 LLC,	 is	 entitled	 to	
immunity,	 then	 the	 trial	 court’s	 order	 denying	 summary	 judgment	 would	 irreparably	 deprive	
Benton,	LLC,	of	a	“substantial	right”	because	we	have	recognized	that	statutory	immunity	from	suit	
is	 such	 a	 right.	 	 Andrews	 v.	Dep’t	 of	 Envtl.	 Prot.,	 1998 ME 198,	 ¶¶	3-5,	716 A.2d 212;	see	 Marcoux,	
2005 ME 107,	¶	14,	881 A.2d 1138.		Thus,	this	appeal	satisfies	the	requirements	of	the	death	knell	
exception.	
                                                                                      5	

                                   II.		DISCUSSION	

      [¶8]	 	 Benton,	 LLC,	 contends	 that	 the	 Act’s	 definition	 of	 “employer”	 is	

ambiguous	 and	 does	 not	 resolve	 the	 issue	 of	 whether	 it	 may	 qualify	 for	

immunity	as	an	employer	pursuant	to	39-A	M.R.S.	§	104.		39-A	M.R.S.	§	102(12)	

(2017).		According	to	Clark,	the	meaning	of	“employer,”	as	provided	by	the	Act,	

is	unambiguous	and	Benton,	LLC,	does	not	qualify	because	it	has	no	employees.		

See	39-A	M.R.S.	§	102(12)	(2017).		We	interpret	de	novo	a	statutory	definition	

“by	 first	 examining	 its	 plain	 meaning,”	 and	 “[o]nly	 when	 .	.	.	 a	 statute	 is	

ambiguous	do	we	look	beyond	the	plain	language	of	the	statue	and	the	context	

of	the	whole	statutory	scheme	to	indicia	of	legislative	intent.	.	.	.”		Fuhrmann	v.	

Staples	Office	Superstore	E.,	Inc.,	2012 ME 135,	¶	23,	58 A.3d 1083 (quotation	

marks	omitted).		We	also	review	de	novo	an	order	denying	summary	judgment,	

“viewing	the	evidence	in	the	light	most	favorable	to	the	nonmoving	party”	to	

determine	if	on	the	undisputed	facts	the	movant	is	 entitled	to	judgment	 as	 a	

matter	of	law.		Marcoux	v.	Parker	Hannifin/Nichols	Portland	Div.,	2005 ME 107,	

¶	 5,	 881 A.2d 1138;	 Andrews	 v.	 Dep’t	 of	 Envtl.	 Prot.,	 1998 ME 198,	 ¶	 10,	

716 A.2d 212.		We	first	turn	to	the	issue	of	whether	an	entity	with	no	employees	

may	come	within	the	Act’s	definition	of	“employer.”	
6	

A.	   The	Maine	Workers’	Compensation	Act’s	Definition	of	“Employer”	

      [¶9]		Pursuant	to	39-A	M.R.S.	§	102(12),	“[t]he	term	‘employer’	includes:	

Private	employers;	The	State;	Counties;	Cities;	Towns;	Water	districts	and	all	

other	 quasi-public	 corporations	 of	 a	 similar	 nature;	 Municipal	 school	

committees;	 and	 Design	 professionals.”	 	 Supplementing	 that	 illustrative	

definition	is	the	term’s	plain	meaning:	“one	who	controls	and	directs	a	worker	

under	an	express	or	implied	contract	of	hire	and	who	pays	the	worker’s	salary	

or	 wages.”	 	 Employer,	 Black’s	 Law	 Dictionary	 (10th	 ed.	 2014).	 	 The	 plain	

language	 of	 the	 Act’s	 definition	 of	 “employer,”	 taken	 alone,	 would	 lead	 to	 a	

conclusion	 that	 an	 entity	 cannot	 be	 an	 “employer”	 if	 it	 does	 not	 have	 even	 a	

single	employee.	

      [¶10]	 	 The	 same	 conclusion	 is	 apparent	 when	 considering	 Clark’s	

perspective	of	whether	an	employment	 relationship	 existed	between	himself	

and	Benton,	LLC.		The	Act,	in	relevant	part,	broadly	defines	an	“employee”	as	

“every	person	in	the	service	of	another	under	any	contract	of	hire,	express	or	

implied,	oral	or	written.”		39-A	M.R.S.	§	102(11)(A)	(2017).		There	is	no	dispute	

that	Clark	was	not	in	the	service	of	Benton,	LLC,	except	by	Hammond	Lumber	

Company’s	 express	 directive,	 nor	 did	 he	 have	 “any	 contract	 of	 hire”	 with	
                                                                                          7	

Benton,	LLC.		Id.		Again,	a	plain	reading	of	one	of	the	Act’s	definitions	leads	to	a	

conclusion	that	Clark	was	not	an	employee	of	Benton,	LLC.	

       [¶11]	 	 We	 have	 held,	 however,	 that	 in	 certain	 cases	 the	 immunity	

afforded	by	section	104	might	extend	to	a	defendant	landowner	that	is	affiliated	

with	an	employer.		Our	inquiry	in	those	cases	has	centered	upon	whether	the	

landowner’s	“duties	are	totally	separate	from	[the	employer	entity’s]	duties	as	

employer.”		Peavey	v.	Taylor,	637 A.2d 449,	451	(Me.	1994)	(quotation	marks	

omitted);	see	LaBelle	v.	Crepeau,	593 A.2d 653,	655	(Me.	1991).		In	those	cases,	

our	focus	was	on	the	nature	of	the	 duties	that	the	 employer	 and	its	affiliates	

owed	to	the	plaintiff,	not	whether	the	affiliated	entity	that	sought	immunity	had	

any	employees.		See	Peavey, 637 A.2d	at	451.		For	instance,	in	LaBelle	the	scope	

of	the	immunity	of	a	landlord,	who	was	also	an	officer	of	the	employer,	turned	

upon	 the	 separate	 nature	 of	 his	 duty	 to	 the	 plaintiff	 as	 a	 landlord,	 not	 upon	

whether	the	landlord’s	business	had	any	employees. 593 A.2d	at	654-55.	

       [¶12]	 	 As	 noted	 by	 the	 trial	 court	 and	 Benton,	 LLC,	 we	 have	 not	 had	

occasion	to	decide	this	precise	issue	concerning	the	scope	of	the	Act’s	immunity	

with	 regard	 to	 employers	 and	 related	 entities	 such	 as	 Benton,	 LLC.	 	 We	 now	

hold	that	a	property-owning	entity	is	not	afforded	immunity	by	the	Act	by	the	

simple	facts	that	one	of	its	officers	is	also	an	officer	in	the	entity	that	employs	
8	

the	injured	person,	the	employer	has	secured	compensation	according	to	the	

Act	for	the	injured	person,	and	the	property-owning	entity	allows	the	employer	

to	use	its	premises	for	its	business	purposes.		As	we	will	explain,	this	result	is	

consistent	with	the	dual	persona	doctrine.	

B.	    The	Dual	Persona	Doctrine	

       [¶13]	 	 Clark	 and	 Benton,	 LLC,	 dispute	 whether	 Hammond	 Lumber	

Company’s	unquestioned	immunity	from	suit	pursuant	to	section	104,	which	

resulted	from	Hammond	Lumber	Company	having	secured	payment	of	Clark’s	

worker	 compensation	 claim,	 extends	 as	 a	 matter	 of	 law	 to	 Benton,	 LLC,	

according	to	the	dual	persona	doctrine,	discussed	infra	¶¶	14-18.		See	Peavey,
637 A.2d	 at	 451;	 LaBelle, 593 A.2d	at	 654-55.	 	 The	 Act	 mandates	 that	 “[a]n	

employer	is	liable	.	.	.	if	personal	injury	is	caused	to	an	employee,	who,	at	the	

time	 of	 the	 injury,	 is	 in	 the	 exercise	 of	 due	 care.”	 	 39-A	M.R.S.	 §	 901	 (2017).		

Title	39-A	M.R.S.	§§	104,	107,	901,	and	908	(2017)	make	up	the	foundations	“of	

the	compact	constructed	by	the	[L]egislature	whereby	the	employer	gives	up	

his	normal	defenses	and	assumes	automatic	liability,	while	the	employee	gives	

up	his	right	to	common-law	verdicts.”		Hatch	v.	Lido	Co.,	609 A.2d 1155,	1156	

(Me.	1992)	(quotation	marks	omitted).	
                                                                                          9	

       [¶14]		We	have	applied	the	dual	persona	doctrine	as	an	exception	to	the	

immunity	 afforded	 by	 the	 Act	 to	 a	 defendant	 employer	 or	 corporate	 officer.		

See	id.	 at	 1156-57.	 	 In	 applying	 that	 doctrine,	 we	 held	 in	 Hatch	 that	 “an	

otherwise	 exempt	 employer	 (or	 officer)	 may	 become	 liable	 to	 suit	 as	 a	 third	

party	 ‘if—and	 only	 if—he	 possesses	 a	 second	 persona	 so	 completely	

independent	from	and	unrelated	to	his	status	as	employer	that	by	established	

standards	 the	 law	 recognizes	 the	 employer	 as	 a	 separate	 legal	 person.’”	 	 Id.	

at	1156	 (alteration	 omitted)	 (quoting	 Larson,	 The	 Law	 of	 Workmen’s	

Compensation	§	72.81	(1989)).	

       [¶15]	 	 Emphasizing	 the	 doctrine’s	 inquiry	 into	 whether	 the	 employer	

claiming	 immunity	 owed	 the	 plaintiff	 any	 duties	 “totally	 separate	 from	 and	

unrelated	 to	 those	 of	 the	 employment,”	 id.	 (quotation	 marks	 omitted),	

Benton,	LLC,	asserts	that	it	does	not	owe	Clark	any	such	duties	because	“Clark’s	

claims	against	[it]	arise	out	of	the	identical	duty	of	care	that	Hammond	Lumber	

Company	owed	to	Clark	with	respect	to	his	work	at	the	Property.”		Benton,	LLC,	

ignores	 the	 doctrine’s	 first	 inquiry	 into	 whether	 the	 entity	 in	 question	 is	 “an	

otherwise	 exempt	 employer.”	 	 Id.	 	 Its	 argument	 stands	 the	 dual	 persona	

doctrine	on	its	head	and	 invites	us	to	create	 new	law	that	would	 expand	the	

scope	of	Hammond	Lumber	Company’s	immunity,	disregarding	that	doctrine’s	
10	

widely	 understood	 function	 as	 an	 exception	 to	 the	 employer	 immunity	

provisions	 of	 workers’	 compensation	 statutes.	 	 See	 Peavey, 637 A.2d	 at	 451;	

Hatch, 609 A.2d	at	1156.		We	decline	that	invitation.	

        [¶16]		The	attempt	by	Benton,	LLC,	to	cast	its	duty	to	Clark	as	identical	to	

the	workers’	compensation	obligations	of	Hammond	Lumber	Company	and	its	

reliance	on	Hatch	and	Peavey	are	to	no	avail.		As	Benton,	LLC,	recognizes,	the	

defendant	 in	 Hatch	 was	 the	 plaintiff’s	 actual	 employer, 609 A.2d	 at	1155-56,	

and	 in	 Peavey,	 the	 defendant	 was	 an	 officer	 and	 landlord	 of	 the	 employer,
637 A.2d	at	449-50.		 Distinguishing	the	 instant	case,	there	is	 no	employment	

relationship	 between	 Benton,	 LLC,	 and	 Clark.	 	 Benton,	 LLC,	 is	 neither	 Clark’s	

employer	 nor	 an	 officer	 or	 a	 shareholder	 of	 Hammond	 Lumber	 Company.		

Rather,	 Benton,	 LLC,	 is	 a	 legally	 separate	 entity	 from	 Hammond	 Lumber	

Company,	with	separate	duties	as	a	property	owner.		See	LaBelle, 593 A.2d	at	

655.		Hammond	Lumber	Company	and	 Benton,	LLC,	do	 have	in	common	one	

shareholder,	 and	 Hammond	 Lumber	 Company	 possibly	 contributes	 towards	

the	operating	expenses	of	Benton,	LLC.3		Benton,	LLC,	and	Hammond	Lumber	


   3 	 	 Clark’s	 response	 to	 the	 statement	 of	 material	 facts	 by	 Benton,	 LLC,	 denied	 that	 Hammond	
Lumber	Company	was	legally	answerable	for	paying	the	operating	expenses	of	Benton,	LLC.		Clark	
asserted	an	inability	to	admit	or	deny	that	Hammond	Lumber	Company	had	paid	the	expenses	for	
maintenance,	 electricity,	 and	 real	 estate	 taxes	 associated	with	 the	 property.	 	 He	 admitted,	 for	 the	
purposes	of	summary	judgment,	that	Hammond	Lumber	Company	paid	to	insure	Benton,	LLC.		Even	
if	all	of	the	above	facts	were	undisputed,	Benton,	LLC,	cannot	establish	its	claim	to	immunity	under	
any	applicable	doctrine.		See	Alexander,	Maine	Appellate	Practice	§	304	at	226	(4th	ed.	2013)	(“For	
                                                                                                               11	

Company	are	connected	with	each	other,	but	not	in	any	way	that	alters	their	

separate	and	distinct	obligations	to	Clark.		See	id.	

        [¶17]		Furthermore,	our	decision	in	LaBelle—holding	that	the	defendant	

landowner	 was	 not	 immune—strongly	 suggests	 that	 Benton,	 LLC,	 is	 not	

immune	from	Clark’s	premises	liability	 suit.		See 593 A.2d	 at	655.		Similar	to	

Clark’s	cause	of	action,	Labelle’s	claim	sought	to	recover	from	the	owner	of	the	

property	leased	to	his	employer	after	he	was	injured	on	that	property.		Id.	at	

654.		The	landowner	owned	98%	of	the	stock	in	the	same	paint	and	auto	body	

corporation	 that	 employed	 LaBelle,	 and	 LaBelle’s	 employer	 had	 secured	

workers’	 compensation	 for	 his	 injuries.	 	 Id.	 at	 654-55.	 	 We	 held	 that	 the	

landowner	was	not	afforded	immunity	by	the	Act	because	he	“was	not	sued	in	

his	capacity	as	employee	or	corporate	officer.		Rather,	he	was	sued	individually	

as	the	owner	of	premises	he	leased	to	a	separate	corporate	entity,”	and	for	his	

alleged	breach	of	the	duty	to	assure	that	those	premises	were	safe.		Id.	at	655;	

see	also	Li	v.	C.N.	Brown	Co.,	645 A.2d 606,	607,	609	(Me.	1994).		The	same	is	




[us]	 to	 reach	 an	 issue	 on	 an	 interlocutory	 appeal,	 the	 applicability	 of	 the	 exception	 to	 the	 final	
judgment	rule	must	be	presented	as	a	question	of	law,	not	dependent	on	fact-findings	to	be	made	by	
the	trial	court.”)	
   	
12	

equally	 true,	 if	 not	 more	 so,	 of	 Clark’s	 suit	 and	 the	 separate	 nature	 of	 the	

respective	duties	of	Hammond	Lumber	Company	and	Benton,	LLC.4	

        [¶18]		Accordingly,	the	court	did	not	err	as	a	matter	of	law	by	holding	that	

the	dual	persona	doctrine’s	exception	to	an	employer’s	immunity	is	inapposite	

to	 the	 assertion	 of	 immunity	 by	 Benton,	 LLC,	 nor	 did	 it	 err	 by	 denying	 the	

motion	for	a	summary	judgment	on	that	ground.5		See	Peavey, 637 A.2d	at	451;	

LaBelle, 593 A.2d	at	654-55.	

        [¶19] Benton,	LLC,	portrays	this	case	as	novel	and	requiring	us	to	make	

a	 logical	 extension	 of	 our	 dual	 persona	 doctrine	 to	 equitably	 resolve	 the	

competing	interests	of	the	parties	here.		Its	argument,	however,	disregards	the	

patent	reality	that	it	does	not	employ	Clark	or	anyone	else	and	contradicts	the	

common	understanding	that	the	dual	persona	doctrine	is	an	exception	to	the	

immunity	conferred	by	workers’	compensation	laws.		We	decline	the	invitation	

from	 Benton,	 LLC,	 to	 announce	 new	 law	 that	 shields	 an	 entity	 superficially	


   4		Benton,	LLC,	essentially	argues	that	we	should	disregard	its	and	Hammond	Lumber’s	separate	

corporate	forms.		However,	“[w]e	do	not	ignore	the	corporate	entity	in	order	to	allow	a	shareholder	
to	avoid	the	burdens	of	incorporation.”		LaBelle	v.	Crepeau,	593 A.2d 653,	654-55	(Me.	1991).		As	the	
court	noted	in	denying	Clark’s	motion	to	amend	his	complaint	with	claims	against	Donald	Hammond	
personally,	 the	 undisputed	 facts	 at	 present	 do	 nothing	 to	 suggest	 an	 abuse	 of	 the	 corporate	 form	
sufficient	to	justify	piercing	the	corporate	veil.		See	id.	at	655.	
   	
   5	 	 Benton,	 LLC,	 encourages	 us	 to	 consider	 addressing	 the	 economic	 reality	 test	 or	 alter	 ego	

doctrine,	which	have	been	adopted	by	other	states,	but	acknowledges	that	we	have	not	considered	
or	adopted	either	of	these	approaches	in	the	past.		We	expressly	decline	to	address	this	issue	and	
further	note	that	neither	the	economic	reality	test	nor	the	alter	ego	doctrine	would	likely	produce	a	
result	conflicting	with	our	decision	here.	
                                                                                       13	

affiliated	 to	 the	 employer	 against	 its	 independent	 potential	 liability	 as	 a	

property	owner.		Instead,	applying	LaBelle	v.	Crepeau, 593 A.2d	at	654-55,	we	

conclude	that	Benton,	LLC,	is	not	immune	from	suit	pursuant	to	section	104.	

	        The	entry	is:	

	     	      	     Judgment	affirmed.	
	
	     	      	     	      	       	
	
Jonathan	W.	Brogan,	Esq.	(orally),	and	David	A.	Goldman,	Esq.,	Norman,	Hanson	
&	DeTroy,	LLC,	Portland,	for	appellant	Benton,	LLC	
	
William	 C.	 Herbert,	 Esq.	 (orally),	 and	 Christian	 J.	 Lewis,	 Esq.,	 Hardy,	 Wolf	 &	
Downing,	P.A.,	Lewiston,	for	appellee	Chauncey	W.	Clark	
	
	
Kennebec	County	Superior	Court	docket	number	CV-2017-101	
FOR	CLERK	REFERENCE	ONLY